*186Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Arnold Benson Clarke appeals the district court’s order dismissing his 42 U.S.C. § 1988 (2012) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the récord and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Clarke v. Virginia, No. 3:16-cv-00126-MHL, 2016 WL 8181139 (E.D. Va. June 3, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED